Citation Nr: 0527405	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision.  

In March 2004, the Board remanded the case to the RO for 
additional development.  

It appears that a motion to advance the veteran's case on the 
docket has been received and subsequently granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  A chronic restrictive lung disease was first diagnosed 
many years following the veteran's discharge from service in 
August 1965.

3.  The veteran's chronic restrictive lung disease is shown 
as likely as not to have been related to his period of active 
service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
chronic restrictive lung disease was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Factual Background

The veteran served on active duty in the Army from August 
1962 to August 1965.  His service department records show 
that his military occupational specialty was as an air 
defense missile crewman.  His service medical records show 
that in October 1963 he complained of productive cough, chest 
pain, and fever of a three-week duration.  A chest X-ray was 
negative.  The impression was questionable upper respiratory 
infection.  There were no further complaints, clinical 
findings, or diagnoses relative to the lungs.    

In various statements, the veteran strongly asserts that he 
was sent to White Sands, New Mexico for testing of the Hawk, 
Honest John, and Hercules missiles in 1963 and 1964, and was 
exposed while there to radiation and chemicals.  He indicated 
that he was powering a generator in the middle of the desert 
when testing was being conducted.  He indicated that he did 
not wear any protection and was not issued film badges.  He 
indicated that he was treated in service for bronchitis, and 
that he was only exposed to radiation while in service.  He 
submitted copies of military special orders, dated in July 
1963 and July 1964, which show that he was to participate in 
an annual training exercise at the McGregor Guided Missile 
Range, New Mexico for approximately 10-14 days on each 
occasion.  He also submitted a copy of military unit orders, 
dated in November 1963, which shows that specified orders 
dated in May 1963 were rescinded; those orders identified the 
veteran as having been assigned to a chemical detection team.  

The veteran submitted various private medical records, to 
include statements from his personal physicians and treatment 
records, which were dated beginning in 1999.  In a statement 
dated in January 2001, a physician in a pulmonary practice 
identified the veteran as having pulmonary fibrosis and 
interstitial lung disease.  The pulmonologist indicated that 
he had done a thorough history on the veteran and found that 
he was exposed to radiation during his military stint at 
White Sands Missile Range in approximately 1963 and 1964.  He 
stated that the veteran had no other significant risk factors 
for pulmonary fibrosis that would create pulmonary fibrosis 
in a pattern identified on the veteran's high resolution CT 
scan (which in December 2000 was noted to show some mild 
lower zone interstitial lung disease), and opined that 
radiation was the significant likely potential cause of his 
pulmonary fibrosis and ventilatory defect.  In statements 
dated in December 2002 and March 2004, the veteran's family 
physician cited to the veteran's report of exposure to 
numerous chemicals while serving in the military, to include 
beryllium, and opined that a significant part of the 
veteran's respiratory disease was due to his military 
exposure to radiation and toxic chemicals.  

The RO twice requested from the U.S. Department of the Army 
documentation of the veteran's occupational radiation 
exposure.  Copies of the veteran's statements, as well as his 
discharge document and pages from his service records, were 
forwarded with the requests.  In letters received in January 
2002 and May 2004, the U.S. Army Radiation Standards and 
Dosimetry Laboratory responded that, after having researched 
its files for records of exposure to ionizing radiation for 
the veteran, it was unable to locate any records.

In September 2004, the veteran underwent a comprehensive VA 
pulmonary examination to determine the nature and etiology of 
all pulmonary disability, which involved an interview of the 
veteran, a physical examination, and review of the claims 
file.  The diagnosis was chronic lung disease with 
obstructive and restrictive components.  The examining 
physician opined that to a reasonable degree of medical 
probability, it was at least as likely as not that the 
veteran's restrictive deficits on pulmonary evaluation were 
related to his radiation exposure during service.  As for the 
basis for the opinion, the examiner cited to the veteran's 
report of an episode of being deemed "hot" via a Geiger 
counter evaluation as well as an episode of being thoroughly 
cleansed of likely contamination.  The examiner also cited to 
research involving interstitial fibrosis, relating it to 
findings in the veteran's own case (such as the fibrosis 
found most prominent in the bases of his lungs where one 
might expect deeper penetration of radioactive material).  
The examiner further acknowledged the absence of objective 
documentation of the veteran's exposure to ionizing 
radiation, and stated that such exposure may be inferred 
based upon the veteran's episodes of Geiger counter 
measurements and decontamination procedures in service and 
upon there being no other "at least as likely" explanation 
for his respiratory deficits of a restrictive nature.  The 
examiner specifically discounted obstructive deficits on 
pulmonary evaluation as likely being related to exposures in 
the military.  

III.  Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2004).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is 
defined as either a veteran who while serving on active duty, 
or an individual who while serving on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

In this case, the Board notes that malignant tumors, 
sarcoidosis, and many other conditions are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
However, there is no competent medical evidence to show that 
the veteran's current chronic lung disease was present during 
his service or to a compensable degree within one year after 
service.  The evidence instead consistently indicates that a 
chronic lung disease was initially diagnosed decades after 
service.  Therefore, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application.  
Moreover, the veteran's current chronic lung disease is not 
one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. § 
3.309(d) are not for application with respect to the 
veteran's lung condition.

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes, among other diseases, 
all types of cancers, which must become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv) (2004).  

In this case, the veteran has neither a radiogenic disease, 
as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), nor 
confirmation from the service department of exposure to 
ionizing radiation as a result of claimed participation in 
testing of nuclear weapons.  As such, he may not be 
considered to be a radiation-exposed veteran, and the 
provisions of 38 C.F.R. § 3.311, for developing his claim 
based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease, 
is not applicable.  

As to the third method for establishing service connection 
(i.e., direct), 38 C.F.R. § 3.303(d) provides that service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  Thus, if a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

In this case, the Board finds that there is persuasive 
evidence showing, on a direct basis, that the veteran's 
chronic restrictive lung disease had its onset during his 
period of active duty.  38 C.F.R. § 3.303(d); see Combee, 
supra.

The Board has considered the veteran's contentions as well as 
his medical history.  It is noted that the record contains no 
documentation to confirm that the veteran was actually 
exposed to ionizing radiation during his period of active 
service, as he claims.  Copies of military special orders 
show that the veteran was twice sent to participate in an 
annual exercise at the McGregor Guided Missile Range in New 
Mexico, but the nature of such exercise is not indicated, and 
the U.S. Army Radiation Standards and Dosimetry Laboratory 
has twice indicated that it had no records of the veteran's 
radiation exposure.  

The record contains both private and VA medical opinions, 
which relate the veteran's current lung condition to his 
military exposures to radiation and, in one statement, to 
toxic chemicals.  It appears that these opinions were based, 
at least in part, on the veteran's unsubstantiated history of 
exposure to radiation (and toxic chemicals).  Further, the 
private opinions did not contain a detailed discussion of the 
basis for or the evidence considered in arriving at the 
conclusions reached.  While it is not known whether any of 
the authors of the medical opinions have actual expertise in 
the field of radiogenic diseases, it is known that the author 
of one of the private medical opinions (the opinion dated in 
January 2001) is a physician in a pulmonary medicine practice 
and presumably has expertise in the area of lung diseases.  
In any case, the VA examiner in September 2004 undertook a 
comprehensive review of the veteran's medical history and 
contentions, as well as took into consideration the private 
medical opinions of record.  With due regard to the lack of 
objective evidence of radiation exposure, the examiner 
nevertheless believed that it was more likely that the 
veteran's restrictive lung disease (as opposed to his 
obstructive lung disease) was due to exposures during 
service, particularly as the examiner could determine no 
other explanation for the veteran's restrictive pulmonary 
deficits.  

In sum, it appears that the evidence in this case is 
relatively balanced in terms of probative weight.  On the one 
hand, there is no objective evidence of exposure to ionizing 
radiation during service, as claimed.  On the other hand, 
there is competent medical evidence of a relationship between 
current restrictive lung disease and an event (i.e., 
radiation and possibly toxic chemical exposure) during the 
veteran's period of service, as there is no other explanation 
for his restrictive lung condition.   

After considering all the evidence, to include the medical 
opinions and the veteran's contentions, the Board finds that 
it is in relative equipoise, in showing that the veteran's 
current chronic restrictive lung disease as likely as not had 
its onset during his period of active service.  With 
application of the benefit-of-the-doubt rule, the Board finds 
the evidence supports the veteran's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a chronic restrictive 
lung disease is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


